Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Naro, J.), dated February 2, 2000, as, upon granting the People’s motion for leave to reargue those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony with respect to new counts filed in a superseding indictment, which were granted by order of the same court, dated November 12, 1999, granted those branches of the defendant’s omnibus motion in its entirety and suppressed all of the physical evidence and identification testimony with respect to all of the counts of the superseding indictment.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion in the interest of justice, upon reargument, the order dated November 12, 1999, is vacated, those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony are denied, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
Under the particular circumstances of this case, the Supreme Court had no basis to depart from its August 17, 1998, order denying these branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony. Prudenti, P.J., Florio, Schmidt and Mastro, JJ., concur.